Citation Nr: 1707730	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  11-10 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for left knee disability.

2. Entitlement to service connection for left knee disability.

3. Entitlement to service connection, to include on a secondary basis, for right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 
 
In October 2016, the Veteran testified at a videoconference hearing before the undersigned; a copy of the transcript is of record.

The issues of entitlement to service connection for left knee disability on a de novo basis and service connection for right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1972 rating decision denied the claim of service connection for left knee disability; the Veteran did not appeal this decision.

2.  The evidence received since the June 1972 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for left knee disability.


CONCLUSIONS OF LAW

1.  The June 1972 rating decision denying service connection for left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of service connection for left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must reopen a previously and finally disallowed claim when "new and material evidence" is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999).  "New and material evidence" is defined as follows:

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.

Here, the relevant evidence of record at the time of the June 1972 rating decision consisted of the Veteran's service treatment records, VA separation examination, as well as the Veteran's lay statements regarding symptomatology.  

The relevant evidence that has been added to the record since the June 1972 rating decision consists of VA and private treatment records, as well as lay statements regarding continuity of symptomatology since service.  For instance, the record reflects that the Veteran has been diagnosed, in pertinent part, with degenerative joint disease in his left knee.  The lay statements, from the Veteran and other sources, report that the Veteran had suffered from left knee symptoms since his service.  

The Board has considered whether this evidence constitutes new and material evidence sufficient to reopen the claim of service connection left knee disability and finds that it does.  The new evidence was not of record at the time of the prior denial.  Accordingly, the Board finds that new and material evidence has been submitted and the petition to reopen the claim for service connection for left knee disability must be granted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for left knee disability is reopened; to this extent only, the appeal is granted.






REMAND

Review of the record reveals that the claims must be remanded for additional development.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Most recently, the Veteran was afforded a VA orthopedics examination in September 2009.  At that time, examiner noted that the Veteran's claim file was reviewed.  He documented the Veteran's report of an in-service event in March 1972, in which his left knee sustained blunt force trauma as a result of a machine gun impact while onboard a tank.  The examiner noted that the Veteran was immediately taken to a medical facility, where he was diagnosed with "contusion" of the left knee with suprapatellar and infrapatellar effusions.  X-rays of the left knee were reported as normal.  A follow-up visit in April 1972 stated that the Veterans' "collaterals [were] intact."  A separation examination in mid-April 1972 documented "normal joint findings."  

The Veteran reported that he was seen "right after" separation by his private physician due to continual pain in his left knee and that he was referred to a VA medical facility, where the only treatment offered was surgery.  Due to a fear of surgery, the Veteran elected not to proceed with treatment at that time.  Rather, the Veteran reported that since service he has managed his pain with conservative measures, such as ice packs, elevation, rest/avoidance, and over-the-counter pain medication.  Veteran stated that due to the fact that "his left knee always bothered him since the original injury, he used his right knee more" to compensate. 

Upon physical examination, the examiner noted instability, pain, and weakness in the left knee.  Likewise, the examiner noted instability, pain, stiffness, and weakness in the right knee.  The examiner diagnosed the Veteran with degenerative joint disease in the left knee and degenerative joint disease with suprapatellar bursal effusion in the right knee, secondary to the left knee disability.

With regard to the left knee, the examiner opined that the left knee disability was not caused by or a result of the left knee injury sustained as a result of the March 1972 in-service incident.  In so concluding, the examiner stated that the April 1972 separation examination clearly documented the original injury with "complete resolution of symptoms . . . in particular, the normal joint findings."  The examiner further stated that "most influencing . . . is the lack of medical documentation for the left knee condition for a span of 35 years until 2007." 

With regard to the right knee, the examiner opined that the right knee disability is not caused by, a result of, or aggravated by the left knee disability.  In so concluding, the examiner noted that the April 1972 separation exam noted "normal joint findings," and lack of documentation of a knee disability, bilaterally, for 35 years.  The examiner further stated that in March 2008, the Veteran was diagnosed with a meniscal tear with unclear etiology, which supports the finding that the "right knee disability is a separate condition and is not the result of nor has it been aggravated by the claimed left knee condition."  It is not clear whether or to what extent the examiner considered the Veteran's lay statements of continual pain since service in rendering his opinion.

Relevant lay evidence has been associated with the record since the September 2009 VA examination, to include statements by family and friends, as well as statements from private physicians.  

Collectively, the acquaintance statements reflect that the Veteran has had problems with his left knee since service, including discomfort, soreness, pain, and swelling.  Further, they indicate that the Veteran has walked with a noticeable limp in his left leg since service.  In particular, a letter dated in November 2010 from the Veteran's daughter indicates that, as a child, it was common to see the Veteran sitting with his leg elevated and/or with an ice pack to address the pain and/or swelling.  She further indicated that he bore the pain because he was "a construction worker[,] and if people [found out] that his knees were bad[,] it would make it harder for him to find work" and earn a living.

Next, a private physician letter, dated in April 2013, by Dr. R.W. indicates that the Veteran was a patient several years after separation, i.e., until 1977, and was treated for left knee pain.  In addition, a letter dated February 2013 by another private physician, Dr. J.E., indicates that he has treated the Veteran since 1987 for several ailments, including chronic left knee problems.  Developmental letters dated in mid-July 2009 reflect prior efforts to obtain records from these sources.  However, no treatment records during either of these time periods are of record.  Rather, correspondence received in late-July 2009 by Dr. R.W. indicates that no records exist for the Veteran.  

In this case, it appears that the September 2009 examiner was primarily influenced by the lack of medical documentation for the left knee condition for a span of 35 years until 2007.  The Board notes that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has considered the lay statements made in support of the Veteran's claims, as well as his own statements, and finds them to be competent to the extent they relate to observable symptomatology, i.e., pain, swelling, and noticeable limping.  Given the statements of Drs. R.W. and J.E., the Board finds his account credible as well.

As mentioned above, it is not clear whether or to what extent the examiner considered the Veteran's lay statements of continual pain since service in rendering his September 2009 opinion.  However, it is obvious that the examiner did not have the opportunity to consider the subsequent lay evidence associated with the record with respect to the Veteran's continuity of symptoms since service.  Furthermore, the letters from the private physicians indicate that the Veteran, presumably, received treatment for his left knee after separation. 

In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination for purposes of determining service connection that accurately considers all the evidence of record pertaining to his claimed disabilities and the Board must therefore remand for additional examination and opinion. 




Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records and associate them with the claims file. In particular, further efforts should be made to obtain treatment records from Dr. J.E. since 1987.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file. 

2.  Schedule the Veteran for VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed disabilities.  The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to whether:

a.  It is at least as likely as not (i.e., a 50 percent or greater probability) that the currently diagnosed left knee degenerative joint disease (or any identified left knee disorder) is etiologically related to active military service.

b. It is at least as likely as not (i.e., a 50 percent or greater probability) that the currently diagnosed right knee degenerative joint disease is etiologically related to active military service, or was caused or aggravated by left knee disability.  

Any opinion must reflect consideration of the following: 1) the Veteran's own statements regarding continuity of symptomatology; 2) the private physicians' statements regarding Veteran's treatment for left knee pain since service; and 3) the various acquaintance statements.  The examiner is to consider the above statements as credible.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


